Case 2:18-cr-00422-SMB Document 1177-2 Filed 06/29/21 Page 1 of 5




                   Exhibit B
                         Case 2:18-cr-00422-SMB Document 1177-2 Filed 06/29/21 Page 2 of 5




                                                        DOMESTIC MINOR SEX TRAFFICKING



                                                                          HEARING
                                                                                 BEFORE THE

                                                   SUBCOMMITTEE ON CRIME, TERRORISM,
                                                        AND HOMELAND SECURITY
                                                                                    OF THE


                                                  COMMITTEE ON THE JUDICIARY
                                                   HOUSE OF REPRESENTATIVES
                                                         ONE HUNDRED ELEVENTH CONGRESS
                                                                               SECOND SESSION



                                                                          SEPTEMBER 15, 2010



                                                                    Serial No. 111–146

                                                        Printed for the use of the Committee on the Judiciary




                                                                                    (

                                                    Available via the World Wide Web: http://judiciary.house.gov




VerDate Aug 31 2005   13:17 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00001   Fmt 6011   Sfmt 6011   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                         Case 2:18-cr-00422-SMB Document 1177-2 Filed 06/29/21 Page 3 of 5




                                                                                      215

                                         Mr. POWELL. We have a number of technological measures that
                                      are used, along with some manual review that we feel does a good
                                      job at ensuring that the content that had previously appeared in
                                      the manually reviewed adult services category does not migrate to
                                      the other categories that appear on our site, the personals cat-
                                      egories, other services categories. And, in addition to review by our
                                      staff of those categories in the past 10 days, the chart that Ms.
                                      McDougall referred to with respect to increase in traffic on
                                      Backpage seems to support that.
                                         Mr. SCOTT. If someone is communicating with craigslist, can you
                                      identify, technologically identify which computer made that con-
                                      tact?
                                         Mr. POWELL. Yes.
                                         Mr. SCOTT. And so you can track the person, if necessary?
                                         Mr. POWELL. Well, in cases where we have received a request
                                      from law enforcement, we release the records to the district attor-
                                      neys, to the police officers, to the FBI agents and they use the in-
                                      formation we capture to do that tracking.
                                         Ms. MCDOUGALL. I can further elaborate if that is helpful.
                                         Mr. SCOTT. Okay.
                                         Ms. MCDOUGALL. What craigslist can provide is the e-mail ad-
                                      dress and IP address of the person that posted the ad. Craigslist
                                      can’t from there identify the specific computer or individual. What
                                      you do then is contact, you can identify online who the service pro-
                                      vider is for that IP address, and you can contact the service pro-
                                      vider and get from them the information as to who owns that IP
                                      address. Law enforcement can do it by subpoena. You can do it in
                                      a civil suit by subpoena as well.
                                         Mr. SCOTT. Ms. Hakes what laws apply to Internet providers like
                                      craigslist that would make them criminally liable for the postings?
                                         Ms. HAKES. Mr. Chairman, I am not aware of any laws that
                                      would make them liable, unless there was evidence that craigslist
                                      was a participant specifically, whether they were, for example, con-
                                      spiring with those who were misusing their site, that is, knowingly
                                      conspiring to violate the laws. What we have seen in the past——
                                         Mr. SCOTT. What about if they are not actively conspiring? What
                                      about just intentional neglect? Or they just don’t care?
                                         Ms. HAKES. Mr. Chairman, I am not aware of any Federal stat-
                                      utes anyway with respect to neglect being the standard. In Federal
                                      law, the standard for prosecution would be knowing or willful. And
                                      when you are talking about in cases that have come up, the inves-
                                      tigations that have been done by the FBI and others, I am not
                                      aware of anything that shows us that craigslist might be criminally
                                      liable.
                                         Mr. SCOTT. Well I’m not talking about just craigslist. I’m talking
                                      about any of them. If there are no laws on the books now, are there
                                      any potential laws we could put on the books that would pass con-
                                      stitutional muster that would be helpful in tracking down people
                                      that make these postings?
                                         Ms. HAKES. Mr. Chairman, the Department of Justice would be
                                      more than happy to work with the Committee and consult with you
                                      on whether or not there are tools with respect to the topic that
                                      you’re discussing. However, I would say that I believe that at this
                                      point, we have the proper tools. We have what we need to pros-




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00221   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                         Case 2:18-cr-00422-SMB Document 1177-2 Filed 06/29/21 Page 4 of 5




                                                                                      216

                                      ecute the guilty, that is, the people who are using the Internet, and
                                      it isn’t just craigslist and of course it isn’t just prostitution of chil-
                                      dren, it is sexual exploitation of children in all its forms. Many
                                      predators, many of those who would prey on children, utilize the
                                      Internet, misuse the Internet in order to prey on those children, to
                                      traffic in child pornography, to advertise children for child prostitu-
                                      tion. And I don’t think anyone would here would propose closing
                                      the Internet.
                                         Mr. SCOTT. You have two parts of this transaction. One is the
                                      posting of the availability of the children, and the other is of the
                                      demand side. Are there any efforts to essentially set people up so
                                      that anyone who goes on the Internet searching for people can get
                                      ensnared in a sting operation?
                                         Ms. HAKES. Yes, sir, Mr. Chairman. As a matter of fact, over the
                                      last year, in the western district of Missouri, Operation Guardian
                                      Angel has en in effect, and that is a law enforcement operation uti-
                                      lizing Internet service providers like craigslist to post adds sug-
                                      gesting that they have children who are underage that they would
                                      provide for sex. In Operation Guardian Angel, several people an-
                                      swered the ads. Several people made arrangements over the tele-
                                      phone to meet with who they thought would be underage children
                                      for sex and they were prosecuted for those crimes. And some of
                                      them received——
                                         Mr. SCOTT. And what is the typical penalty when they get
                                      caught?
                                         Ms. HAKES. They received very substantial sentences depending
                                      on the crime under which they were prosecuted. It ranges any-
                                      where, as I said in my earlier statement for trafficking in children
                                      and child exploitation could be as little as 5 years. It could be as
                                      many as life.
                                         Mr. SCOTT. The Dateline NBC with Chris Hansen——
                                         Ms. HAKES. To Catch a Predator, yes, sir.
                                         Mr. SCOTT. The penalties that they publish are in the matter of
                                      a months, a couple of months; is that not typical?
                                         Ms. HAKES. No, sir. That would be State and local. In my experi-
                                      ence, when I was assistant district attorney, some of the charges
                                      that are utilized in State and local offenses for enticing a child in
                                      certain jurisdictions might be misdemeanors. In Federal law how-
                                      ever, it is a felony. And enticing a child over the Internet carries
                                      a mandatory minimum penalty of 10 years in prison.
                                         Mr. SCOTT. Now how much cooperation is there, Federal State
                                      and local law enforcement in these investigations and prosecutions?
                                         Ms. HAKES. Well, as I said in my statement, we are very strongly
                                      supportive of the Innocence Lost National Initiative. We believe
                                      that it has been extremely successful. And one of the things that
                                      we are doing in the National Strategy for Child Exploitation, Pre-
                                      vention and Interdiction, is working with all of our partners, com-
                                      munity-based, law enforcement-based, industry-based, in order to
                                      establish what are the best practices that we are all engaging in,
                                      expanding our cooperation and collaboration with respect to child
                                      exploitation, and we are looking into whether or not the Innocence
                                      Lost National Initiative should be expanded from 38 task forces
                                      and working groups that exist now to more areas across the coun-
                                      try.




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00222   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
                         Case 2:18-cr-00422-SMB Document 1177-2 Filed 06/29/21 Page 5 of 5




                                                                                      217

                                         But I would say that where we have the Innocence Lost National
                                      Initiative Task Forces and working groups they are very successful.
                                      Since 2003 we have located over 1,100 children and federally and
                                      State we have prosecuted more than 600 offenders who have re-
                                      ceived some very substantial sentences.
                                         Mr. SCOTT. Thank you. Mr. Poe.
                                         Mr. POE. Thank you, Mr. Chairman. I appreciate you responding
                                      so quickly to a letter I wrote requesting this hearing based upon
                                      the fact that so many victims groups had contacted me and other
                                      Members of Congress. So I appreciate that.
                                         Ms. Frundt, thank you for being here. You are to be admired.
                                      People like you are really important to solving problems, and I ad-
                                      mire you for your courage just to come here and talk to Congress
                                      and tell your story. So thank you very much for being here.
                                         Craigslist, it is good to hear that this site has been shut down.
                                      We want to make that clear, that y’all have done that. Is that cor-
                                      rect, Mr. Powell?
                                         Mr. POWELL. That is correct, yes.
                                         Mr. POE. Good. There are many issues. You have all talked about
                                      the problems and the issues. I am concerned as a former judge and
                                      prosecutor, about the victim. The girl, the young lady is not a
                                      criminal. But yet in our State courts, because of different reasons
                                      and excuses, they are still treated like criminals. To get into the
                                      system, to get any kind of treatment they are treated like criminals
                                      in the domestic trafficking. International trafficking there are some
                                      services. We have to fix that problem. We have a social duty to fix
                                      that problem so the things that happened to Ms. Frundt do not
                                      continue to happen to young women in our country.
                                         The people involved, besides the victim, you have got the traf-
                                      ficker, and you may have been present when I made comments
                                      about what ought to happen to traffickers, at least what a Texas
                                      Ranger thinks ought to happen to traffickers, Chief Sensley; the old
                                      comment, well, get a rope. Anyway, but then you have got the con-
                                      sumer. And I think we need to zero in on the consumer who pays
                                      for this crime, who pays in the sense that they are able to exploit
                                      children because when there is a market, this crime will continue.
                                      When there is a buyer, and so we need to make to more difficult
                                      for the consumer who seems to be, I think, traditionally in this
                                      type of crime, gets away with it.
                                         Now, Ms. Hakes, you mentioned the fact that the Missouri U.S.
                                      Attorneys Office had a project. But I understand they only pros-
                                      ecuted 10 cases; is that correct?
                                         Ms. HAKES. I am not sure of the exact statistic, Congressman
                                      Poe. I can get that for you, but it was not a huge number.
                                         Mr. POE. I think it is 10. Seven pled guilty. So of all of these
                                      cases happening in the United States, on the Federal level we have
                                      seven people that pled guilty, because other districts, I’m talking
                                      about the consumer, the buyer, the john, the other criminal. Is that
                                      correct?
                                         Ms. HAKES. No, Congressman Poe. Not exactly. I can’t give you
                                      the exact number of how many people have pled guilty or been con-
                                      victed to date, but we have expanded Operation Guardian Angel.
                                      Other districts are employing some of the same techniques. I don’t
                                      want to get too much into that in a public hearing. But I can as-




VerDate Aug 31 2005   11:45 Jan 12, 2011   Jkt 000000   PO 00000   Frm 00223   Fmt 6633   Sfmt 6601   H:\WORK\CRIME\091510\58250.000   HJUD1   PsN: DOUGA
